ORDER
The Disciplinary Review Board having filed with the Court, its decision in DRB 16-242, recommending on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that JOSEPH CHIZIK, formerly of MOUNT LAUREL, who was admitted to the bar of this State in 1976, and who has been suspended from the practice of law since February 14, 2014, pursuant to Orders of the Court filed January 15, 2014, and September 8, 2016, be disbarred for violating RPC 8.1(b)(knowing-*279ly fail to respond to lawful demands for information from disciplinary authorities) and Rule l:20-3(g)(failure to cooperate in an ethics investigation);
And respondent having failed to appear on the Order to Show Cause issued in this matter, and the Court having held in In re Kivler, 193 N.J. 332, 939 A.2d 216 (2008) that a respondent’s unexcused failure to comply with an Order to Show Cause may be a basis for enhanced discipline;
And good cause appearing;
It is ORDERED that JOSEPH CHIZIK be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that JOSEPH CHIZIK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that JOSEPH CHIZIK comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JOSEPH CHIZIK pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.